Citation Nr: 0420531	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-15 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1967 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the RO, which 
granted service connection and assigned a 30 percent rating 
for PTSD, effective on May 21, 1999, and denied entitlement 
to a TDIU rating.  A 10 percent rating also was assigned for 
the service-connected PTSD, effective on June 9, 2000.  

Then, in a rating decision in September 2001. the RO assigned 
an increased rating of 50 percent for the service-connected 
PTSD, effective on October 19, 2001.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of 
entitlement to an increased rating for PTSD continues before 
the Board.  

The Board notes that, in October 2002, the veteran filed a VA 
Form 9 claiming entitlement to a total compensation rating 
based on individual unemployability (TDIU).  The RO denied 
this claim in September 2003.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2003).  

Given the action taken hereinbelow, the Board notes that the 
issue of entitlement to a TDIU rating is being remanded to 
the RO via the Appeal Management Center in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on this part.  



FINDING OF FACT

The service-connected PTSD currently is shown to be 
manifested by severe impairment and to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 70 percent for the service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  This was accomplished in this case.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

VCAA also details the scope of notice to which claimants of 
VA benefits are entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of an increased rating 
for PTSD.  The Board is unaware of, and the veteran has not 
identified, any additional evidence which is necessary to 
make an informed decision on this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by a February 2002 letter and September 2002 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and via those documents he has been advised regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In a rating decision in June 2001, the RO granted service 
connection and assigned a 30 percent rating for PTSD, 
effective on May 21, 1999.  A 10 percent rating was assigned 
effective on June 9, 2000.  

The Board finds based on its review of the record that the 
veteran filed a timely Notice of Disagreement from that 
rating action in October 2001.  

In January 2002, the veteran was hospitalized for several 
days due to complaints of increasing depression.  He reported 
recent cocaine use, homicidal ideation and auditory 
hallucinations.  The discharge diagnosis was that of major 
depressive disorder with psychotic features, PTSD and cocaine 
withdrawal.  

On psychological evaluation later in that month, the veteran 
arrived on time and was cooperative throughout the 
examination.  Test results revealed a number of pathological 
symptoms to include paranoid and bizarre thoughts, anxiety, 
depressed mood, social isolation, somatic complaints and 
impulsivity.  

The examiner observed that the validity scale suggested that 
the veteran was over reporting his symptoms.  The examiner 
asserted that the test results were to be interpreted with 
caution.  The examiner opined that the veteran was 
experiencing distress but the true severity of his disability 
could not be determined.  

On June 2002 VA PTSD examination, the veteran reported having 
nightmares, sleep trouble, anxiety, depression, flashbacks 
and low energy.  The veteran reported a long history of 
substance abuse.  The examiner noted that the veteran was 
HIV, hepatitis B and hepatitis C positive.  The veteran was 
cooperative on examination.  His hygiene and eye contact were 
good, and there were no abnormal mannerisms.  

The veteran's speech was relevant and coherent, and his 
thought content was linear and goal directed.  The veteran 
was oriented to person, place, and time, revealed good 
insight, and displayed good memory.  The veteran denied 
having homicidal or suicidal ideation.  

The veteran was noted to be depressed.  His affect was 
restricted, and his thought content revealed ideas of 
worthlessness and hopelessness.  The examiner diagnosed 
chronic, severe PTSD, major depressive disorder, and 
polysubstance dependence.  The veteran, according to the 
examiner, was unemployed and homeless.  A global assessment 
of function (GAF) score of 40 to 45 was assigned.  

Later that month, the veteran was hospitalized for two days 
for evaluation of suitability for an in-patient PTSD program.  
The veteran reported having frequent nightmares, monthly 
flashbacks, uncontrolled anger, depression that was eased via 
medication, anxiety, insomnia, suicidal ideation, homicidal 
ideation, isolation and intrusive thoughts.  The veteran also 
reported auditory hallucinations.  

Objectively, the veteran was oriented to person, place and 
time.  He was appropriately dressed, alert and cooperative.  
No delusional behavior was apparent.  The veteran also denied 
active homicidal and suicidal ideation.  His concentration 
was intact.  The veteran complained of short-term memory 
trouble.  The examiner stated that the veteran was competent 
to make his own decisions and to give or withhold 
information.  

The discharge diagnosis was that of prolonged PTSD.  The Axis 
IV diagnosis included problems with primary support group, 
problems related to the social environment, occupational 
problems and economic problems.  A GAF score of 35 was 
assigned, and the examiner noted major impairment in several 
areas to include work, family relations, judgment, thinking 
and mood.  

By June 2002 rating decision, the RO assigned an increased 
rating of 30 percent for the service-connected PTSD effective 
in October 2001.  

On July 2003 VA PTSD examination, the veteran complained of 
having depression, occasional suicidal ideation and psychotic 
experiences such as hearing voices.  He reported flashbacks, 
nightmares, poor sleep, and auditory hallucinations.  He 
denied suicidal ideation and homicidal ideation.  The veteran 
indicated that he was compliant with medication to include 
HIV treatment and kept his appointments at the Mental Hygiene 
Clinic.  

On examination, the veteran's affect was restricted.  His 
thought process was linear, logical and goal directed.  
Attention and concentration were good, as was memory 
(immediate, recent, and remote).  His judgment and insight 
were poor.  The examiner noted that the veteran was 
significantly impaired in his functioning.  

The diagnosis was that of chronic, severe PTSD, major 
depressive disorder with psychotic features, and history of 
polysubstance abuse in remission.  A GAF score of 55 was 
assessed.  

By September 2003 rating decision, the RO assigned an 
increased rating of 50 percent for the service-connected PTSD 
effective in October 2001.  


Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  Separate rating codes identify the 
various disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  

A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  


Discussion

Given the veteran's chronic psychiatric symptoms to include 
depression and anxiety, nightmares, flashbacks and occasional 
suicidal and homicidal ideation, and the initial GAF score of 
as low as 35, the Board finds that service-connected PTSD is 
productive of a disability picture that more nearly 
approximates the criteria for the assignment of a 70 percent 
rating, effective from the date on the initial grant of 
service connection on May 21, 1999.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The evidence does no reflect the presence of obsessional 
rituals that interfere with routine activities; illogical, 
irrelevant or obscure speech depression; spatial 
disorientation; or neglect of personal appearance or neglect 
of hygiene.  

However, the Board recognizes that the veteran has reported 
impaired impulse control, depression, unemployment and 
relative social isolation.  The Board also acknowledges that 
the veteran reported having suicidal and homicidal ideation.  

On balance, given the evidence of record, the Board finds 
that the service-connected disability picture is shown to 
have more closely represented that of occupation and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships, since the 
date of the grant of service connection on May 21, 1999.  

However, the service-connected PTSD is not shown to have been 
productive symptoms required for the assignment of a total 
occupational and social impairment under the applicable 
rating criteria.  



ORDER

An increased initial rating of 70 percent for the service-
connected PTSD is granted, subject to the regulation 
controlling payment of VA monetary benefits.  



REMAND

The Board also observes that the veteran was afforded a 
psychiatric examination in July 2003 that assessed him as 
having severe PTSD and significantly impaired functioning.  
The statements by the veteran assert that he is precluded 
from working due to his PTSD.  The Board observes that a 
current examination, in addition to current treatment notes, 
may provide evidence in support of the claim for a TDIU 
rating.  

In addition, the RO must take appropriate action to ensure 
that it has complied with the mandates of VCAA.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected PTSD.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.   Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's service-
connected PTSD should be reported in 
detail.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD.  
The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD.  The 
complete rationale for all opinions 
expressed must be provided in the 
examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim for a TDIU rating.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case (SSOC) and afford 
the veteran and his representative an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



